Citation Nr: 1600557	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to March 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic low back disability that he believes is related to an injury in service in 1974 when he was unloading truck tires in the motor pool.  He contends that he did not realize at the time that his injury was significant.  The service treatment records do not show any back complaints or injuries.  

A March 1996 treatment record noted that the Veteran had low back pain for the past six years after lifting something heavy and injuring his back.

A June 2007 treatment record noted low back pain for eight to 10 years and that he had injured his back loading an air compressor.  A July 2007 treatment record noted a history of chronic back pain since 1975, with back strain again in 1980 from loading an air compressor.  

A September 2010 treatment record noted a history of low back pain for 13 years, injured while loading an air compressor.  A September 2011 x-ray noted degenerative changes with mild osteophytes and degenerative disc disease.  

An October 2012 examination conducted in conjunction with a Social Security Administration (SSA) disability claim noted a history of low back pain for about 10 years; the Veteran reported having injured his back in 1987 while picking up an air compressor.

A November 2012 treatment record noted low back pain from an injury in 1986.  A December 2012 treatment record noted a history of original back injury while stationed at Ft. Hood in the 1970s, with a subsequent episode of back complaints in the 1980s while working in the oil fields.  MRI in December 2012 showed multilevel degenerative changes with varying degrees of spinal stenosis.

Because there is at least an indication that the Veteran's back disability may be related to his period of service, the Board finds that a remand is required for this claim in order to afford him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claim.  The claims file must be reviewed by the examiner.  

The examiner is to identify all current low back disabilities and provide an opinion as to whether each had its onset during, or is otherwise related to service, to include the Veteran's report of an injury lifting tires.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, as summarized above.

The examination report must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

